Citation Nr: 0123335	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  95-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right hip, claimed as secondary to the service-
connected right knee impairment with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
degenerative arthritis of the right hip, claimed as secondary 
to the service-connected right knee impairment with 
arthritis.

In a November 1999 decision, the Board, in pertinent part, 
denied the claim for service connection for degenerative 
arthritis of the right hip, claimed as secondary to the 
service-connected right knee impairment with arthritis.

The veteran appealed the decision to The United States Court 
of Appeals for Veterans Claims (the Court).  The parties 
filed a joint motion for remand, which the Court granted in 
June 2000.  In the joint motion for remand, the parties 
determined that the Board decision lacked adequate reasons 
and bases for its decision and had not fulfilled its duty to 
assist in the development of the claim.  

In November 2000, the Board remanded the claim for 
readjudication in compliance with the joint motion for 
remand.  The case has been returned to the Board for further 
appellate review.


REMAND

The Board regrets that another remand is necessary.  The 
reasons are explained below.

In the November 2000 remand, the Board requested that the 
veteran be scheduled for a VA examination.  The Board asked 
that the examiner have an opportunity to review the claims 
folder and that "the examiner should note on the examination 
report that this has been accomplished."  The Board further 
asked that the examiner "explicitly state" whether there 
was a presence or absence of degenerative arthritis in the 
right hip.  The examination was conducted in February 2001.  
The examiner did not state in the examination report that he 
had had an opportunity to review the claims file, nor does 
his report of the veteran's history imply that he reviewed 
it.  Additionally, the examiner did not explicitly state in 
the examination report whether there was a presence or 
absence of degenerative arthritis.  As the Board specifically 
requested in the November 2000 remand that the examiner state 
in the examination report both that he/she had an opportunity 
to review the claims file and whether there was a presence or 
absence of degenerative arthritis in the right hip, and 
neither is addressed in the February 2001 examination report, 
it finds that a Stegall violation has occurred.  See Stegall 
v. West, 11 Vet. App. 268,  (1998) (where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

Additionally, the Board notes that in the June 2000 joint 
motion for remand, the parties expressly directed the Board 
to ascertain the basis of a private medical opinion, wherein 
Dr. Vanlandingham had opined that the veteran's service-
connected right knee disorder had caused destructive 
arthritis to develop in the hip joints.  In the November 2000 
remand, the Board asked the RO to send a letter to Dr. 
Vanlandingham, with which the RO complied in December 2000.  
However, in the December 2000 letter to Dr. Vanlandingham, 
the RO stated that the evidence requested "should be 
submitted as soon as possible, preferably within 60 days.  In 
any case, it must be received in VA within 1 year from the 
date of this letter. . . ."  Such wording would lead Dr. 
Vanlandingham to believe that he could submit evidence as 
late as December 2001.  The Board finds the case was sent up 
to the Board without allowing Dr. Vanlandingham the full one 
year to respond.

Such finding also applies to the January 2001 letter that the 
RO sent to the veteran.  In that letter, the RO asked the 
veteran to submit a VA Form 4142, Authorization and Consent 
to Release Information to VA, to allow Dr. Vanlandingham to 
furnish a medical opinion and told him that it needed to be 
received by VA "within 1 year from the date of this 
letter."  Again, such wording would lead the veteran to 
believe he could submit his authorization as late as January 
2002.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should submit the veteran's 
claims file to the examiner who conducted 
the February 2001 examination and ask him 
to review the veteran's claims file and 
explicitly state such in an addendum to 
the February 2001 examination report.  
Additionally, in the addendum, the 
examiner is asked to explicitly state 
whether the February 2001 physical 
examination or the x-ray report showed a 
presence or absence of degenerative 
arthritis in the right hip.

2.  If, however, the examiner who 
conducted the February 2001 examination 
is no longer employed by VA, the RO 
should schedule the veteran for a VA 
examination to determine whether the 
veteran has degenerative arthritis of the 
right hip, which is secondary to the 
right knee impairment with arthritis.  It 
is imperative that the physician who is 
designated to examine the veteran review 
the evidence in the claims folders, and 
the examiner should explicitly state in 
the examination report that this has been 
accomplished.  The examiner report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests should be 
conducted, or reports of recent tests 
obtained, and all clinical findings and 
diagnoses should be reported in detail.  
After review of the medical evidence in 
the claims folders and examination of the 
veteran, the examiner should prepare an 
opinion which addresses the following 
issues:

(a) Please state the correct diagnosis 
of the veteran's right hip disability.  
Specifically, does he have degenerative 
arthritis, rheumatoid arthritis, or a 
combination of both in the right hip?  
The examiner is asked to explicitly state 
in the examination report whether there 
is a presence or absence of degenerative 
arthritis in the right hip.

(b) If degenerative arthritis is found 
to constitute all or part of the right 
hip disability, the examiner is asked to 
state whether such degenerative arthritis 
was caused or aggravated by the service-
connected right knee injury residuals 
with arthritis.

In answering the above questions, the 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainly, he or 
she should clearly so state.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

5.  Thereafter, the RO should readjudicate 
the claim for service connection for 
degenerative arthritis of the right hip, 
claimed as secondary to the service-
connected right knee impairment with 
arthritis.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


